            Case 1:11-md-02262-NRB Document 2990 Filed 10/22/19 Page 1 of 2



                                  UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF NEW YORK

IN RE LIBOR-BASED FINANCIAL
INSTRUMENTS ANTITRUST LITIGATION                              Master File No. 1:11-md-2262-NRB

THIS DOCUMENT RELATES TO:

FEDERAL DEPOSIT INSURANCE
CORPORATION AS RECEIVER FOR AMCORE                            No. 1:14-cv-01757
BANK, et al.,

                                            Plaintiff

                            v.

BANK OF AMERICA CORPORATION, et al.,

                                            Defendants.


                                 NOTICE OF VOLUNTARY DISMISSAL

            PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(i), Plaintiff the Federal Deposit Insurance Corporation as Receiver (“FDIC-R”) for

IndyMac Bank, F.S.B. (“IndyMac”), Superior Bank (“Superior”), and Washington Mutual Bank

(“Washington Mutual”) only, by and through its undersigned attorneys, withdraws and dismisses

certain discrete claims asserted in its operative Amended Complaint (No. 1:14-cv-01757, ECF

No. 22) arising from the following contracts only: (1) ISDA Master Agreement between

IndyMac and Defendant Royal Bank of Canada (“RBC”);1 (2) ISDA Master Agreement between

Superior and Credit Suisse First Boston International, predecessor-in-interest to Defendant

Credit Suisse International (“CSI”);2 (3) ISDA Master Agreement between Washington Mutual




1
    Amended Complaint, No. 1:14-cv-01757, at ¶ 192, Ex. 39.
2
    Id. at ¶ 218, Ex. 45.
            Case 1:11-md-02262-NRB Document 2990 Filed 10/22/19 Page 2 of 2



and Credit Suisse Financial Products, predecessor-in-interest to Defendant CSI;3 (4) ISDA

Master Agreement between Washington Mutual and Defendant HSBC Bank USA, N.A.

(“HSBC”);4 (5) ISDA Master Agreement between Homeside Lending, Inc., predecessor-in-

interest to Washington Mutual and Defendant RBC;5 and (6) ISDA Master Agreement between

Washington Mutual and WestLB, predecessor-in-interest to Defendant Portigon AG.6 The

Defendants identified above, against whom these claims are asserted, have not served answers to

the FDIC-R’s Amended Complaint, nor have they moved for summary judgment on such

claims.7

           The FDIC-R does not withdraw any other claims in this matter and reserves its rights in

all other respects.

Dated: October 22, 2019                                       Respectfully submitted,

                                                              ZELLE LLP

                                                              By: /s/ James R. Martin
                                                                  James R. Martin
                                                                  Jennifer Duncan Hackett
                                                                  1775 Pennsylvania Avenue, NW
                                                                  Washington, DC 20006
                                                                  202-899-4101

                                                              Attorneys for the FDIC-R




3
    Id. ¶ 245, Ex. 59.
4
    Id. ¶ 246, Ex. 60.
5
    Id. ¶ 251, Ex. 66.
6
    Id. ¶ 253, Ex. 68.
7
  By withdrawing these claims, the FDIC-R does not concede any argument asserted by any Defendant in relation to
these claims. Withdrawal of these specific claims shall not be construed as to prejudice, or as a waiver of, any other
claim or argument asserted by the FDIC-R in this matter.



                                                          2
